FARR, J.
The action below was by Sarah A. Walters, the guardian, to obtain an allowance of alimony for her insane ward, Mrs. Larrick. A judgment of $1,000.00 was entered in the court below, from which error is prosecuted in this court upon the ground that it is claimed that Mrs. Larriek w^s not legally discharged from the hospital at Athens, Ohio. However, the original discharge was presented to the court, and shows that she was duly discharged as improved; therefore, it was sufficient in law.
It is not seriously contended that she was not entitled to alimony, and to sustain her right to such allowance, attention is called to the case of Doerr v Forsyth, 50 Oh St, 726, where in the syllabus, it is held as follows:
“A divorce obtained by a husband from his wife in another state, without service other than by publication, and shé being at the time a citizen of and residing in this state, does not in any way affect her property rights in this state.”
And to the same effect is the holding in Mansfield v Mcintire, 10 Ohio, 27; McGill v Deming, 44 Oh St, 645.
This is a sort of companion case to that I of William H. Larriek v Evan A. Walters, and the observations made in that case may apply as far as pertinent in the instant case as to facts, and the law as well.
For the reasons given, it follows that the judgment must be affirmed, and it is so ordered.
Judgment affirmed.
POLLOCK, J, concurs in the judgment.